Citation Nr: 1811376	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  98-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 4, 1994 for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from June 1969 to April 1973, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This matter has a long procedural history.  More recently, in March 2016, the Board determined that the Veteran's appeal of a May 1985 rating decision had never been certified to the Board, and thus remained pending.  Accordingly, the Board (in a decision not before the undersigned) found that May 30, 1984, the date of the Veteran's original claim of entitlement to service connection for a nervous disorder, was the earliest possible effective date for the award of benefits for PTSD.  The Board determined, however, that the facts showed that an effective date of April 4, 1994, was warranted.

The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) in March 2016.  In a September 2017 Memorandum Decision, the Court set aside the Board's decision, and remanded the issue for adjudication in a manner consistent with the order.  The Court stated that the Board's decision lacked an adequate rationale for its determination, and failed to address evidence favorable to the Veteran.

In a January 2018 pre-conference conference (PHC), the Veteran's representative agreed to withdraw the request for a hearing on this issue before the Board if the undersigned found evidence warranting entitlement to an earlier effective date for the grant of service connection for PTSD on the record, which has been found based on new evidence of record, including the Court's finding in this case.  

The Board notes that the Veteran also filed a Notice of Disagreement with respect to the evaluation of his cloracne in September 2016, which is being adjudicated by the RO, and is not presently before the Board. 




FINDING OF FACT

The Veteran's entitlement to a grant of service connection for PTSD arose as of May 30, 1984, the date of the receipt of the claim.


CONCLUSION OF LAW

The criteria for an effective date of May 30, 1984, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an effective date of May 30, 1984, for the grant of service connection for PTSD.  After a thorough review of the evidence of record, the Board agrees.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995); Brannon v. West, 12 Vet. App. 32 (1998).

The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under Diagnostic Code 7528).  As such, the effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

The Veteran submitted a claim of entitlement to service connection for a nervous condition, which was received on May 30, 1984.  A May 1985 letter notified the Veteran that the RO denied his claim.  A June 1985 rating decision is associated with the claims file.  The Veteran submitted a Notice of Disagreement in June 1985.  A Statement of the Case was issued in July 1985, and in August 1985, the Veteran requested an extension of time in order to submit his Substantive Appeal.  The RO granted a one-year extension in a letter dated August 30, 1985.  The Veteran filed his Substantive Appeal in May 1986.  

The RO did not certify the issue to the Board, and instead cancelled the Notice of Disagreement for failure to reply to the Statement of the Case.  

In March 2016, the Board found that the May 1985 rating decision was not final, and, as such, the earlier possible effective date for the grant of entitlement to service connection for PTSD was May 30, 1985.  After a review of the evidence, the Board finds that the proper effective date for the award of service connection for PTSD is May 30, 1985, the date of the Veteran's claim.  

While medical records from April 1994 show treatment for PTSD and depression, evidence of record reflects a diagnosis of PTSD that preexisted the date of the Veteran's claim.  An August 1997 letter from a treating physician reported that the Veteran had been receiving treatment from his clinic for combat-related PTSD since 1975.  A January 1995 consultation report stated that the Veteran had a history of PTSD since 979.  During in-patient psychiatric treatment, a social worker reported the onset of PTSD and depression following discharge from active duty service around 1973.  Correspondingly, the subsequent prison riot aggravated his preexisting PTSD symptoms.  

As such, the Veteran is entitled to an effective date of May 30, 1984 for the grant of service connection for PTSD.  Competent medical evidence of record identified the onset of PTSD following discharge from active duty service.  The Veteran also had a diagnosis of combat-related PTSD in 1975.  An earlier effective date is not available that would precede the date of the Veteran's original claim.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. at 35.  Thus, the effective date of May 30, 1984 is assignable for the grant of service connection for PTSD.  

VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to an effective date of May 30, 1984 for the grant of service connection for PTSD is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


